DETAILED ACTION
	Examiner has received and accepted the amended claims and remarks filed on 11 October 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In examining the instant application, Examiner has found there to be no search burden regarding the non-elected inventions. As such, the Restriction Requirement dated 29 September 2021 is withdrawn in its entirety.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding Claims 14 – 20, Examiner interprets “first means for moving the blade crawler in a spanwise direction along the airfoil-shaped body” as a motorized wheel/roller and equivalents thereof.
Regarding Claims 14 – 20, Examiner interprets “second means for moving the blade crawler in a chordwise direction” as a cable, drive belt, chain, screw-drive and equivalents thereof.

Claim Objections
Claim 7 objected to under 37 CFR 1.75 as being a substantial duplicate of Claim 2. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after 

Allowable Subject Matter
Claims 1 – 6 and 8 – 20 are allowed.
Regarding Claim 1, the closest piece of art is Munski (US 4422757). Munski discloses a method for an installed rotor craft blade having a tip (area where 30 is present), comprising:   (a) mounting a height adjustment mechanism (80) comprising a grip (top of 80), wherein the height adjustment mechanism comprises a lower part (lower part of 80) and an upper part (upper part of 80) movably coupled to the lower part (Figure 6); (b) the grip grips the tip of the rotorcraft blade (see top of 80); (c) adjusting a height of the upper part of the height adjustment mechanism until the rotorcraft blade is disposed in a horizontal plane (Col 7, line 8 – 20). Munski fails to teach the remaining limitations which are critical to the applicant’s invention as they allow for the automated apparatus use on smaller and less stiff blades without overloading and harming them using structure available to a maintainer to reach the blade, as taught on Pages 34 and 36 of the filed specification.
Regarding Claim 9, the closest piece of art is Munski (US 4422757). Munski discloses an apparatus comprising a height adjustment mechanism (80) comprising a lower part (lower part of 80) and an upper part (upper part of 80) which is coupled to the lower part of the height adjustment mechanism (Figure 6), and a grip (top of 80) attached to the upper part of the height adjustment mechanism (Figure 6), wherein the grip is configured to engage and stabilize a tip of a rotorcraft blade (Figure 6) (Col 7, line 
Regarding Claim 14, the closest piece of art is Munski (US 4422757). Munski discloses a system comprising: an airfoil-shaped body (20) having leading and trailing edges (see shape of 20 in Figure 3) which extend from a root (right side of 20 in Figure 6) to a tip (left side of 20 in Figure 6); a tip support assembly comprising a height adjustment mechanism (80) comprising a lower part (lower part of 80) and an upper part (upper part of 80) which is coupled to the lower part of the height adjustment mechanism (Figure 6), and a grip (top of 80) attached to the upper part of the height adjustment mechanism and coupled to the tip of the airfoil-shaped body (Figure 6), wherein the height of the upper part of the height adjustment mechanism is adjustable by movement relative to the lower part (Col 7, line 8 – 20) (Figure 6). Munski fails to teach the remaining limitations which are critical to the applicant’s invention as they allow for the automated apparatus use on smaller and less stiff blades without overloading and harming them using structure available to a maintainer to reach the blade, as taught on Pages 34 and 36 of the filed specification.

Conclusion
This application is in condition for allowance except for the following formal matters: 
Objection to Claim 7.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094. The examiner can normally be reached Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856